             Case: 5:20-cv-01183 Doc #: 1 Filed: 05/29/20 1 of 2. PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.:
                                                  )
                 Plaintiff,                       )   JUDGE
                                                  )
        v.                                        )
                                                  )
 RS SEWING, INC.,                                 )   COMPLAINT
 C/O STATUTORY AGENT: RICHARD C.                  )
 SPENCER,                                         )
                                                  )
                 Defendant.                       )
                                                  )
                                                  )


       JUSTIN E. HERDMAN, United States Attorney for the Northern District of Ohio, on

behalf of the United States of America (the “Plaintiff), for his Complaint against RS Sewing,

Inc., c/o Statutory Agent, Richard C. Spencer (the “Defendant”) says that:

       1. This is a civil action brought on behalf of the United States of America and this court

       has jurisdiction under the provisions of 28 U.S.C. § 1345.

       2. The Defendant resides within the jurisdiction of this Court.

       3. The Defendant owes Plaintiff the principal sum of $17,898.77, plus interest and fees,

in connection with workplace safety violations under the Occupational Safety and Health Act of
           Case: 5:20-cv-01183 Doc #: 1 Filed: 05/29/20 2 of 2. PageID #: 2



(1970, 29 U.S.C.650/651 et seq.), as more fully set forth on the Certificate of Indebtedness

attached hereto as Exhibit A.

       4. Due demand has been made for payment.

       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

In the amount of $17,898.77 principal, plus interest of $779.99 accrued through March 5, 2020,

at the rate of 1% per annum, and interest from March 5, 2020 at the rate of 1% per annum to the

date of judgment. Additional fees are computed as a Penalty fee of $4,590.42 accrued through

March 5, 2020 at the rate of 6% per annum and interest from March 5, 2020 at the rate of 6% per

annum to the date of Judgment, Administrative fee of $20.00, Debt Management Services Fees

of $7,452.54, and Department of Justice Fees of $950.77 for a total of $31,692.49, plus interest

at the legal rate from the date of judgment calculated daily and compounded annually plus costs.



                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:     /s/ Alex Rokakis
                                                       Alex Rokakis (OH: 0029078)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3673
                                                       (216) 522-4542 (facsimile)
                                                       Alex.Rokakis@usdoj.gov




                                                2
